IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RUBIN BROWN,
Plaintiff, : No. 3:19-cv-01087
v. : (Saporito, M.J.)
LEA MARTIN and LAWRENCE |
MAHALLY, :
Defendants.

MEMORANDUM

This is a pro se prisoner civil rights action. At the time of the
alleged injury the plaintiff, Rubin Brown, was incarcerated at the State
Correctional Institution at Dallas (SCI-Dallas) which is located in
Luzerne County, Pennsylvania. The parties have consented to the
jurisdiction of the undersigned United States Magistrate Judge under
the provisions of 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of
Civil Procedure. (Doc. 7).

Brown initiated this action on May 20, 2019, by filing a complaint

in the Court of Common pleas of Luzerne County, Pennsylvania, which
was removed to this court on June 25, 2019.1 In the complaint, Brown
alleged that he brought this suit under Pennsylvania’s Medical Care
Availability and Reduction of Error (MCARE) Act, 40 P.S. § 1303.5038, “to
redress the deprivation, under color of state law, of rights secured by the
Constitution of Pennsylvania and the United States.” (Doc. 1-1 { 1.)?
Brown named two _ defendants: Lawrence Mahally, a former
superintendent at SCl-Dallas, and Leah Martin, the health care
administrator at SCI-Dallas. The complaint alleges that on August 10,
2018, Brown sustained an injury to his right foot while playing basketball
and, despite his request for a “sick-call” on the date of the injury, three
days later, while at the “sick-call,” he did not receive any medical
treatment. (Ud. J{ 8-9.) In the complaint, he alleged that his Eighth

Amendment rights under the Constitution were violated. Ud. 9424, 26-

 

'The underlying state action is Brown v. Mahally, Docket No. 2019-05766
(Luzerne Cty. (Pa.) C.C.P. filed May 20, 2019).

? Based on his repeated references to the Eighth Amendment, we have
construed Brown’s complaint as a federal civil rights action. Mala v.
Crown Bay Marina, 704 F.3d 239, 244-46 (8d Cir. 2013) (discussing a
court’s obligation to liberally construe pro se pleadings and other
submissions, particularly when dealing with imprisoned pro se litigants).
The cited Pennsylvania statute pertains to medical professional liability,
but neither of the named defendants is alleged to be a licensed medical

professional.
2
27, 31.)

Pending before us is the defendants’ motion to dismiss for failure to
state a claim upon which relief can be granted. (Doc. 8.) For the reasons
set forth herein, we will grant the motion.

L. Statement of Facts

Brown is an inmate at SCI-Dallas. He alleged that he received a
right foot injury while playing basketball on August 10, 2018. (Doc. 1-1
{ 8.) Upon returning to his housing unit, he submitted a “sick-call’”
request form. (/d.) Three days later, he was called for the sick-call where
he alleged that he received “absolutely no medical treatment.” (Cd. { 9.)
On August 16, 2018, he returned to the medical department for an x-ray
of his foot. (id. { 10.) An unidentified non-party physician assistant (the
“PA”) told him the x-ray showed structural damage to his foot and
suggested that he should be seen by a foot specialist. The PA wrapped
his foot with an ace bandage, gave him crutches, and advised him to stay-
off his foot. (/d.)

On September 7, 2018, the medical department replaced his

crutches with an “ill-fitting” walking boot. (Ud. 11.) Despite his
complaints to the contrary, an unidentified non-party nurse took his
crutches from him. (Ud.) On September 24, 2018, it is alleged that
another set of x-rays confirmed that the structural damage to his foot
worsened. (/d. { 12.) He was informed he would be seen by a foot
specialist and he was denied the use of crutches. (Id.)

On October 2, 2018, Brown was seen by an unidentified non-party
foot specialist who allegedly informed him that the injury had worsened,
requiring further medical treatment. Ud. J 13-15.) He further alleged
that the foot specialist informed him that the medical staff committed
“gross negligence” by forcing him to wear a walking boot while his foot
remained broken. (Id. § 15.)

Thereafter, Brown filed a grievance. On October 25, 2018, the
grievance was denied by defendant Martin, the health care administrator
responsible for the administration of prompt, proper, and adequate
health care services to all inmates and to confirm that all staff are
properly trained and possessed with medical knowledge and skill. (Doc.
1-1 §{ 5,17.) After appealing this decision, facility manager, defendant

Mahally, a former superintendent of SCI-Dallas, upheld the denial of
Brown’s inmate appeal on December 3, 2018. (Ud. J§ 4, 18-19.)

The defendants have moved to dismiss this action for failure to
state a claim. (Doc. 8). The matter is fully briefed and ripe for a decision.
(Doc. 9; Doc. 10; Doc. 18; Doc. 19.)

It. Legal Standards

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a
defendant to move to dismiss for “failure to state a claim upon which
relief can be granted.” Fed. R. Civ. P. 12(b)(6). “Under Rule 12(b)(6), a
motion to dismiss may be granted only if, accepting all well-pleaded
allegations in the complaint as true and viewing them in the light most
favorable to the plaintiff, a court finds the plaintiffs claims lack facial
plausibility.” Warren Gen. Hosp. v. Amgen Ine., 643 F.3d 77, 84 (3d Cir.
2011) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56
(2007)). In deciding the motion, the Court may consider the facts alleged
on the face of the complaint, as well as “documents incorporated into the
complaint by reference, and matters of which a court may take judicial
notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007). Although the Court must accept the fact allegations in the
complaint as true, it is not compelled to accept “unsupported conclusions
and unwarranted inferences, or a legal conclusion couched as a factual
allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (8d Cir. 2013) (quoting
Baraka v. McGreevey, 481 F.3d 187, 195 (8d Cir. 2007)). Nor is it required
to credit factual allegations contradicted by indisputably authentic
documents on which the complaint relies or matters of public record of
which we may take judicial notice. In re Washington Mut. Inc., 741 Fed.
Appx 88, 91 n.3 (8d Cir. Sept. 25, 2018); Sourovelis v. City of
Philadelphia, 246 F. Supp. 3d 1058, 1075 (E.D. Pa. 2017); Banks v. Cty.
of Allegheny, 568 F. Supp. 2d 579, 588-89 (W.D. Pa. 2008).
I. Discussion
In his complaint, Brown alleged that the defendants violated his
constitutional rights under the Eighth and Fourteenth Amendments to
the United States Constitution. The crux of Brown’s complaint is that he
did not receive timely or proper medical care to treat his right ankle for
an injury during a basketball game at SCI-Dallas. Neither defendant is
alleged to have been involved with Brown’s medical treatment. The

defendants now move for dismissal for failure to state a claim upon which
relief can be granted under Fed. R. Civ. P. 12(b)(6).
A. Section 1983 / Eighth Amendment Claim
Pro se litigants’ “pleadings, like the plaintiffs, are held to less

stringent standards than formal pleadings drafted by lawyers.” Haines
v. Kerner, 404 U.S. 519, 520 (1972). In interpreting the pleadings of pro
se litigants, the Third Circuit has held that courts “have a special
obligation to construe [the] complaint liberally.” Higgs v. Attorney Gen.,
655 F.3d 333, 339 (8d Cir. 2011). Thus, we have construed the complaint
as stating that the plaintiff has asserted a federal civil rights claim
against the defendants under 42 U.S.C. § 1983. Section 1983 provides a
private cause of action with respect to the violation of federal
constitutional rights. The statute provides in pertinent part:

Every person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory or

the District of Columbia, subjects, or causes to be

subjected, any citizen of the United States or any other

person within the jurisdiction thereof to the deprivation

of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other
proper proceeding for redress....

42 U.S.C. § 1983. Section 1983 does not create substantive rights, but

instead provides remedies for rights established elsewhere. City of
7
Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985). To establish a § 1983
claim, a plaintiff must establish that the defendant, acting under color of
state law, deprived the plaintiff of a right secured by the United States
Constitution. Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (8d Cir.
1995). To avoid dismissal for failure to state a claim, a civil rights
complaint must state the conduct, time, place, and persons responsible
for the alleged civil rights violations. Evancho v. Fischer, 423 F.3d 347,
353 (3d Ci. 2005).

It is well established that “[a] defendant in a civil rights action
‘must have personal involvement in the alleged wrongs to be liable,’ and
‘cannot be held responsible for a constitutional violation which he or she
neither participated in nor approved.’ ” Baraka v. McGreevey, 481 F.3d
187, 210 (8d Cir. 2007) (nternal citations omitted). “Personal
involvement can be shown through allegations of personal direction or of
actual knowledge and acquiescence. Allegations of participation or actual
knowledge and acquiescence, however, must be made with appropriate
particularity.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (8d Cir. 1988).

An allegation seeking to impose liability on a defendant based on
supervisory status, without more, will not subject the official to § 1983
liability. Padilla v. Beard, No. CIV. 1:CV-06-0478, 2006 WL 1410079, at
*3 (M.D. Pa. May 18, 2006); see also Rode, 845 F.2d at 1208.

Here, the only conduct alleged with respect to the two named
defendants, Martin and Mahally, is their denial of the plaintiffs
grievance and grievance appeal. The filing of a grievance is not sufficient
to show the actual knowledge required for personal involvement.
Moreover, participation in the after-the-fact review of a grievance is not
enough to establish personal involvement. See Pressley v. Beard, 266
Fed. App’x 216, 218 (8d Cir. 2008) (per curiam) (“The District Court
properly dismissed these [supervisory] defendants and any additional
defendants who were sued based on their failure to take corrective action
when grievances or investigations were referred to them.”); Brooks v.
Beard, 167 Fed. App’x 923, 925 (8d Cir. 2006) (per curiam) (holding that
allegations that prison officials and administrators responded
inappropriately to inmate’s later-filed grievances do not establish the

involvement of those officials and administrators in the underlying

deprivation); Ramos v. Pa. Dep’t of Corr., No. CIV. 4:CVB06B1444, 2006
WL 2129148, at *3 (M.D. Pa. July 27, 2006) (“[C]ontentions that certain
correctional officials violated an inmate’s constitutional rights by failing
to follow proper procedure or take corrective action following his
submission of an institutional grievance are generally without merit.”);
Wilson v. Horn, 971 F. Supp. 948, 947 (E.D. Pa. 1997), aff'd, 142 F.3d 430
(3d Cir. 1998) (noting that prison officials’ failure to respond to inmate’s
grievance does not state a constitutional claim).

Accordingly, we find that Brown has failed to plausibly allege
personal involvement by either defendant, and thus we will grant the
motion to dismiss.

B. Leave to Amend
The Third Circuit has instructed that if a civil rights complaint is
vulnerable to dismissal for failure to state a claim, the district court
must permit a curative amendment, unless an amendment would be
inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108
(8d Cir. 2002).

Here, it is clear from the facts alleged in the pro se complaint that

any attempt to amend the plaintiff's §1983 claims against these

10
defendants would be futile. See Spruill v. Gillis, 372 F.3d 218, 236 (8d
Cir. 2004). Therefore, we will dismiss the plaintiff's §1983 claims without
leave to amend.
C. State Law Claims

In addition to his federal civil rights claims, the complaint may be
hberally construed to assert a state-law claim of ordinary negligence
against Martin and Mahally. But where a district court has dismissed
all claims over which it had original jurisdiction, the Court may decline
to exercise supplemental jurisdiction over state law claims. 28 U.S.C. §
1367(c)(3). Whether the Court will exercise supplemental jurisdiction is
within its discretion. Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009).
That decision should be based on “the values of judicial economy,
convenience, fairness, and comity.” Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343, 350 (1988). Ordinarily, when all federal law claims have been
dismissed and only state-law claims remain, the balance of these factors
indicates that these remaining claims properly belong in state court.
(id.) at 350. Finding nothing in the record to distinguish this case from

the ordinary one, the balance of factors in this case “points[s] toward

11
declining to exercise jurisdiction over the remaining state law claims.”
See id. at 350 n.7. Therefore, Brown’s state-law ordinary negligence
claims will be remanded to the Court of Common Pleas of Luzerne
County, Pennsylvania, for further proceedings on the surviving state-law
claims. See id. at 357.
IV. Conclusion

For the foregoing reasons, the defendants’ Rule 12(b)(6) motion to
dismiss (Doc. 8) shall be granted, the plaintiff's §1983 claims shall be
dismissed, and the plaintiffs remaining state-law claims shall be
remanded to state court.

An appropriate Order follows.

OSEPH F. SAP@RITO, JR.
U.S. Magistrate Judge

Dated: January 27, 2020

12
